     Case 2:18-cv-10429-FMO-AGR Document 1 Filed 12/17/18 Page 1 of 11 Page ID #:1



      Brian J. Brazier, Esq. (SBN: 245004)
 1
      Price Law Group, APC
 2    8245 N. 85th Way
      Scottsdale, AZ 85258
 3    T: (818) 600-5564
 4    brian@pricelawgroup.com
      Attorneys for Plaintiff,
 5    J’Vaughn Aubry
 6

 7
                            UNITED STATES DISTRICT COURT
 8                         CENTRAL DISTRICT OF CALIFORNIA
 9
                                                      Case No.
10    J’VAUGHN AUBRY,
                  Plaintiff,
11
      v.                                              COMPLAINT AND DEMAND FOR
12                                                    JURY TRIAL
      JORA, INC.; and JORA CREDIT
13    HOLDINGS, LLC,                                      1. TCPA, 47 U.S.C. §227
14                    Defendants.                         2. RFDCPA, Cal. Civ. Code §1788 et
                                                             seq.
15                                                        3. Invasion of Privacy - Intrusion
                                                             Upon Seclusion
16
                                                          4. Exemplary damages, Cal. Civ.
17                                                           Code §3294(a)

18
                       COMPLAINT AND DEMAND FOR JURY TRIAL
19
            Plaintiff J’Vaughn Aubry (“Plaintiff”), by and through her attorneys, alleges the
20
      following against Jora Inc., and Jora Credit Holdings, LLC (respectively and collectively
21
      referred to as the “Defendants”):
22
                                          INTRODUCTION
23
            1.      Count I of Plaintiff’s Complaint is based upon the Telephone Consumer
24
      Protection Act (“TCPA”), 47 U.S.C. § 227. The TCPA is a federal statute that broadly
25
      regulates the use of automated telephone equipment. Among other things, the TCPA
26
      prohibits certain unsolicited marketing calls, restricts the use of automatic dialers or
27
      prerecorded    messages,   and      delegates   rulemaking   authority    to     the      Federal
28
                                                                          Aubry v. Jora, Inc. - Complaint
                                                 -1/11-
     Case 2:18-cv-10429-FMO-AGR Document 1 Filed 12/17/18 Page 2 of 11 Page ID #:2




 1    Communications Commission (“FCC”).
 2          2.     Count II of Plaintiff’s Complaint is based upon the Rosenthal Fair Debt
 3    Collection Practices Act (“RFDCPA”), Cal. Civ. Code §1788, which prohibits debt
 4    collectors from calling a debtor repeatedly or continuously to annoy the debtor, or with
 5    such frequency as to be unreasonable or constitute harassment. The RDFCPA also
 6    incorporates the Fair Debt Collection Practices Act which on 15 U.S.C. §1692d prohibits
 7    conduct, the natural consequence of which is to harass, oppress or abuse any person in
 8    connection with the collection of the alleged debt.
 9          3.     Count III of Plaintiff’s Complaint is based upon the common law tort of
10    Intrusion upon Seclusion, as described in §652B of the Restatement (Second) of Torts.
11    §652B prohibits an intentional intrusion, “physically or otherwise, upon the solitude or
12    seclusion of another or his private affairs or concerns . . . that would be highly offensive
13    to a reasonable person.”
14          4.     Count IV of Plaintiff’s Complaint is based upon §3294 which allows for the
15    recovery of exemplary damages when “the defendant has been guilty of oppression,
16    fraud, or malice”.
17                                JURISDICTION AND VENUE
18          5.     Jurisdiction of the court arises under 28 U.S.C. §§1331, 1367(a), and 47
19    U.S.C. §227.
20          6.     Venue is proper pursuant to 28 U.S.C. §1391(b)(2) in that a substantial part
21    of the events or omissions giving rise to the claim occurred in this District.
22          7.     Defendants transact business in this District; therefore, personal jurisdiction
23    is established.
24                                            PARTIES
25          8.     Plaintiff is a natural person residing in Los Angeles, California.
26          9.     Defendants are “debt collectors” as defined by Cal. Civ. Code §1788.2(c).
27          10.    Defendant Jora Inc. is a Delaware corporation with principal place of
28    business located at 7701 Las Colinas Ridge, Suite 650, Irving, TX 75063.
                                                                           Aubry v. Jora, Inc. - Complaint
                                                -2/11-
     Case 2:18-cv-10429-FMO-AGR Document 1 Filed 12/17/18 Page 3 of 11 Page ID #:3




 1          11.     Defendant Jora Credit Holdings, LLC is a Delaware company which can be
 2    served upon its registered agent Corporation Service Company, located at 251 Little Falls
 3    Dr., Wilmington, DE 19808.
 4          12.     Upon information and belief, Defendant Jora Credit Holdings, LLC contacts
 5    debtors of Jora Inc. in attempts to collect debts owed to Jora Inc. or is otherwise
 6    personally and directly involved in Jora Inc.’s collection attempts.
 7          13.     The debt(s) that Defendants are attempting to collect on is an alleged
 8    obligation of a consumer to pay money arising out of a transaction in which the money,
 9    property, insurance or services which are the subject of the transaction are primarily for
10    personal, family, or household purposes.
11          14.     During the course of their attempts to collect debts, Defendants send to
12    debtors bills, statements, and/or other correspondence, via the mail and/or electronic
13    mail, and initiate contact with alleged debtors via various means of telecommunication,
14    such as by telephone and facsimile.
15          15.     Defendants acted through their agents, employees, officers, members,
16    directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,
17    representatives, and insurers.
18                                 FACTUAL ALLEGATIONS
19          16.     Defendants are attempting to collect a consumer debt from Plaintiff.
20          17.     In or around late July of 2018, Plaintiff applied for a loan of $2,600 from
21    Defendants.
22          18.     On or around July 28, 2018, Defendants approved Plaintiff’s application for
23    a loan of $2,600 with an annual interest rate of 182.82%.
24          19.     On or about September 14, 2018, in an attempt to collect Plaintiff’s debt,
25    Defendants began placing calls to her cellular phone number, ending in 7352.
26          20.     Upon information and belief, Defendants called Plaintiff using the numbers
27    (818) 482-2605, (818) 482-2616, and (818) 482-2631.
28          21.     Upon information and belief, those numbers are owned or operated by
                                                                             Aubry v. Jora, Inc. - Complaint
                                                 -3/11-
     Case 2:18-cv-10429-FMO-AGR Document 1 Filed 12/17/18 Page 4 of 11 Page ID #:4




 1    Defendants.
 2          22.     On or about September 17, 2018, at approximately 12:36 pm Plaintiff
 3    received a call from the number (818) 482-2631, later identified as belonging to
 4    Defendants.
 5          23.     After picking up the call, Plaintiff heard a series of clicks or tones, and there
 6    was an unusually long delay before Defendants’ representative began speaking,
 7    indicative of the use of an automatic telephone dialing system.
 8          24.     Defendants’ representative identified herself as “Mirta” and informed
 9    Plaintiff that she was attempting to collect a debt.
10          25.     During that call, Plaintiff unequivocally revoked consent to be called.
11    Plaintiff asked the representative to stop calling her.
12          26.     Additionally, Plaintiff told the representative that she was working with a
13    debt settlement company who themselves would be contacting the representative.
14          27.     Upon information and belief, thereafter Plaintiff’s debt settlement company
15    contacted Defendants.
16          28.     Defendants continued to call Plaintiff despite her request that Defendants
17    stop calling her.
18          29.     Between the time that Plaintiff revoked consent to be called on September
19    17, and October 3, 2018, —only 14 days— Defendants called Plaintiff approximately
20    twenty-five (25) times.
21          30.     On or about October 3, 2018, at approximately 5:36 pm Plaintiff received a
22    call from the number (818) 482-2605, later identified as belonging to Defendants.
23          31.     After picking up the call, Plaintiff heard a series of clicks or tones and noted
24    an unusually long delay before Defendants’ representative began speaking, indicative of
25    the use of an automatic telephone dialing system.
26          32.     Defendants’ representative identified himself as “Najea” and informed
27    Plaintiff that the purpose of the call was to collect the debt incurred by Plaintiff.
28          33.     During that call, Plaintiff unequivocally revoked consent to be called for a
                                                                             Aubry v. Jora, Inc. - Complaint
                                                  -4/11-
     Case 2:18-cv-10429-FMO-AGR Document 1 Filed 12/17/18 Page 5 of 11 Page ID #:5




 1    second time. Plaintiff asked Najea to stop calling her, to which he replied that he could
 2    see a note entered by another representative where Plaintiff had requested the calls to
 3    stop, but that Defendants would keep calling to make Plaintiff pay.
 4          34.    Notwithstanding Plaintiff’s second request to stop calling her, and as
 5    threatened by Najea, Defendants continued to call Plaintiff relentlessly.
 6          35.    Since the time that Plaintiff revoked consent to be called on October 3, 2018,
 7    Defendants called Plaintiff an additional sixty-five (65) times, approximately.
 8          36.    Many times, Defendants called Plaintiff multiple times a day. For example,
 9    Defendants called Plaintiff no less than 5 times on October 8 and 9, no less than 4 times
10    on October 2 and 17, and no less than 3 times on September 26 and 28, October 3, 15,
11    18, 24, 25, 26, 29 and 30, and many more days Defendants called Plaintiff twice.
12          37.    Defendants called Plaintiff almost every day.
13          38.    In total, Defendant called Plaintiff approximately NINETY (90) TIMES in
14    violation of the TCPA, about sixty-five (65) times after Plaintiff had revoked twice.
15          39.    Upon information and belief, all of Defendants calls to Plaintiff were made
16    by an automatic telephone dialing system (“ATDS”).
17          40.    The Ninth Circuit has recently ruled that an ATDS “means equipment which
18    has the capacity—(1) to store numbers to be called or (2) to produce numbers to be called,
19    using a random or sequential number generator—and to dial such numbers.” Marks v.
20    Crunch San Diego, LLC, 904 F.3d 1041, 1052 (9th Cir. 2018).
21          41.    Defendants are familiar with the TCPA and the RFDCPA.
22          42.    Defendants’ conduct as described in detail above amounted to an unfair or
23    unconscionable means to collect or attempt to collect the alleged debt.
24          43.    Defendants’ conduct as described above was intended to harass, annoy,
25    coerce, and intimidate Plaintiff into paying the alleged debt or increasing the amount
26    Plaintiff was willing to pay.
27          44.    Specifically, Plaintiff reasonably believed that Defendants would never
28    stop calling her because even after Plaintiff revoked consent twice Defendants still
                                                                          Aubry v. Jora, Inc. - Complaint
                                               -5/11-
     Case 2:18-cv-10429-FMO-AGR Document 1 Filed 12/17/18 Page 6 of 11 Page ID #:6




 1    continued to call them.
 2          45.     Even more, on the call on October 3, 2018, Defendants’ representative
 3    blatantly told Plaintiff that even though there was a notation on their records indicating
 4    that Plaintiff had asked them to stop calling, they would continue to bombard her with
 5    calls to make Plaintiff pay.
 6          46.     Defendants caused Plaintiff’s phone to ring repeatedly and continuously to
 7    annoy Plaintiff.
 8          47.     Defendants called Plaintiff with such frequency as to be unreasonable and
 9    to constitute a harassment of Plaintiff.
10          48.     Defendants are guilty of oppression, fraud, or malice towards Plaintiff.
11          49.     As a result of Defendants’ conduct, Plaintiff has sustained actual damages
12    including but not limited to, embarrassment, emotional and mental pain, and anguish.
13          50.     Each and every one of Defendants’ telephone calls caused Plaintiff
14    distraction, temporary loss of use of her telephone line, annoyance and embarrassment.
15          51.     Plaintiff also keeps her cellular phone with her and on at all times to be
16    reachable by family members in case of need or emergency, and by clients in connection
17    with Plaintiff’s work.
18          52.     Defendants’ incessant calling occupied Plaintiff’s phone line so that
19    Plaintiff could not receive calls, especially from family members in need or from current
20    or potential clients.
21          53.     Defendants’ calls interrupted Plaintiff’s work and daily activities, by
22    causing her to have to stop what she was doing to pick up her phone, check the number
23    that was calling was not of a known work related caller, or of a family member, and
24    silence the ringer, all of which caused a distraction to Plaintiff and alerted the people
25    around her to the fact that Plaintiff was receiving constant phone calls.
26          54.     Defendants’ calls also interrupted Plaintiff at times that Plaintiff was
27    meeting with clients.
28          55.     Defendants’ conduct induced stress, anxiety, and embarrassment.
                                                                          Aubry v. Jora, Inc. - Complaint
                                                 -6/11-
     Case 2:18-cv-10429-FMO-AGR Document 1 Filed 12/17/18 Page 7 of 11 Page ID #:7




 1                                             COUNT I
 2                              Violations of the TCPA, 47 U.S.C. §227
 3          56.      Plaintiff incorporates the foregoing paragraphs as though the same were set
 4    forth at length herein.
 5          57.      Defendants violated the TCPA. Defendants’ violations include, but are not
 6    limited to the following:
 7                a. Within four years prior to the filing of this action, on multiple occasions,
 8                   Defendants violated TCPA 47 U.S.C. § 227 (b)(1)(A)(iii) which states in
 9                   pertinent part, “[i]t shall be unlawful for any person within the United States
10                   . . . to make any call (other than a call made for emergency purposes or made
11                   with the prior express consent of the called party) using any automatic
12                   telephone dialing system or an artificial or prerecorded voice — to any
13                   telephone number assigned to a . . . cellular telephone service . . . or any
14                   service for which the called party is charged for the call.
15                b. Within four years prior to the filing of this action, on multiple occasions
16                   Defendants willfully and/or knowingly contacted Plaintiff at Plaintiff’s
17                   cellular telephone using an artificial prerecorded voice or an automatic
18                   telephone dialing system and, as such, Defendants knowingly and/or
19                   willfully violated the TCPA.
20          58.      Defendants willfully and knowingly violated the TCPA.
21          59.      As a result of Defendants’ violations of 47 U.S.C. § 227, Plaintiff is entitled
22    to an award of five hundred dollars ($500.00) in statutory damages, for each and every
23    violation, pursuant to 47 U.S.C. § 227(b)(3)(B). If the Court finds that Defendants
24    knowingly and/or willfully violated the TCPA, Plaintiff is entitled to an award of one
25    thousand five hundred dollars ($1,500.00), for each and every violation pursuant to 47
26    U.S.C. §§227(b)(3)(B), (C).
27          60.      Defendants are also liable to Plaintiff for declaratory judgment that their
28    conduct violated the TCPA.
                                                                             Aubry v. Jora, Inc. - Complaint
                                                  -7/11-
     Case 2:18-cv-10429-FMO-AGR Document 1 Filed 12/17/18 Page 8 of 11 Page ID #:8




 1                                             COUNT II
 2                    Violations of the RFDCPA, Cal. Civ. Code § 1788 et seq.
 3          61.      Plaintiff incorporates the foregoing paragraphs as though the same were set
 4    forth at length herein.
 5          62.      Defendants violated the RFDCPA. Defendants’ violations include, but are
 6    not limited to, the following:
 7                a. Defendants violated Cal. Civ. Code §1788.17 by violating 15 U.S.C. §1692d
 8                   by engaging in conduct, the natural consequence of which is to harass,
 9                   oppress or abuse any person in connection with the collection of the alleged
10                   debt;
11                b. Defendants violated Cal. Civ. Code §1788.11(d), which provides that “[n]o
12                   debt collector shall collect or attempt to collect a consumer debt by means
13                   of the following practices: . . . (d) Causing a telephone to ring repeatedly or
14                   continuously to annoy the person called;”
15                c. Defendants violated Cal. Civ. Code §1788.11(e), which provides that “[n]o
16                   debt collector shall collect or attempt to collect a consumer debt by means
17                   of the following practices: . . . (e) Communicating, by telephone or in
18                   person, with the debtor with such frequency as to be unreasonable and to
19                   constitute an harassment to the debtor under the circumstances[;]”
20          63.      Defendants acts, as described above, were done intentionally, with the
21    purpose of harassing, abusing, annoying, coercing, intimidating, and oppressing Plaintiff
22    to pay the alleged debt or increase the amount Plaintiff was willing to pay.
23          64.      As a result of the foregoing violations of the RFDCPA, Defendants are liable
24    to Plaintiff for declaratory judgment that Defendants’ conduct violated the RFDCPA,
25    actual damages, statutory damages, and attorney’s fees and costs.
26                                            COUNT III
27                        Defendants’ Intrusion Upon Plaintiff’s Seclusion
28          65.      Plaintiff incorporates herein by reference all of the above paragraphs of this
                                                                             Aubry v. Jora, Inc. - Complaint
                                                  -8/11-
     Case 2:18-cv-10429-FMO-AGR Document 1 Filed 12/17/18 Page 9 of 11 Page ID #:9




 1    complaint as though fully set forth herein at length.
 2          66.      Restatement (Second) of Torts §652B defines intrusion upon seclusion as
 3    “[o]ne who intentionally intrudes . . . upon the solitude or seclusion of another, or his
 4    private affairs or concerns, is subject to liability to the other for invasion of privacy, if
 5    the intrusion would be highly offensive to a reasonable person”.
 6          67.      Defendants intruded upon Plaintiff’s seclusion. Defendants’ violations
 7    include, but are not limited to, the following:
 8                a. Defendants intentionally intruded, physically or otherwise, upon Plaintiff’s
 9                   solitude and seclusion by engaging in annoying and harassing phone calls
10                   in an attempt to collect on an alleged debt despite Plaintiff having
11                   unequivocally revoked consent to be called.
12                b. The number and frequency of the telephone calls to Plaintiff by Defendants
13                   constitute an intrusion on Plaintiff’s privacy and solitude.
14                c. Defendants’ conduct would be highly offensive to a reasonable person as
15                   Plaintiff received calls that often interrupted Plaintiff’s work, temporarily
16                   occupied Plaintiff’s telephone line, and distracted Plaintiff and people
17                   around Plaintiff who were alerted that Plaintiff was constantly receiving
18                   phone calls.
19                d. Defendants’ conduct would also be highly offensive to a reasonable person
20                   as Defendants continued to call Plaintiff even after Plaintiff revoked, and
21                   specifically told Plaintiff that even though they had noted her first
22                   revocation they would not respect it and would continue to call Plaintiff to
23                   make her pay.
24                e. Defendants’ acts, as described above, were done intentionally with the
25                   purpose of coercing, oppressing, abusing, and harassing Plaintiff to pay the
26                   alleged debt or increase the amount Plaintiff was willing to pay.
27          68.      As a result of Defendants’ violations of Plaintiff’s privacy, Defendants are
28    liable to Plaintiff for actual damages.
                                                                             Aubry v. Jora, Inc. - Complaint
                                                  -9/11-
     Case 2:18-cv-10429-FMO-AGR Document 1 Filed 12/17/18 Page 10 of 11 Page ID #:10




 1           69.     If the Court finds that the conduct is found to be egregious, Plaintiff may
 2     also recover punitive damages.
 3                                              COUNT IV
 4                                           Exemplary Damages
 5           70.     Plaintiff incorporates herein by reference all of the above paragraphs of this
 6     complaint as though fully set forth herein at length.
 7           71.     Section 3294 of the California Civil Code states that a plaintiff “may recover
 8     damages for the sake of example and by way of punishing the defendant” when the
 9     defendant “breach[ed] an obligation not arising from contract, where it is proven by clear
10     and convincing evidence that the defendant has been guilty of oppression, fraud, or
11     malice”. Cal. Civ. Code §3294(a).
12           72.     Defendants’ violated their obligations not to harass, abuse, annoy, coerce,
13     intimidate, or oppress Plaintiff, which obligations do not arise from contract but from
14     statutes (TCPA and RFDCPA) and common law (Intrusion upon seclusion).
15           73.     Defendants are guilty of oppression, fraud, or malice towards Plaintiff.
16           74.     Therefore, Defendants are liable to Plaintiff for exemplary damages.
17                                            JURY DEMAND
18           Pursuant to Federal Rule of Civil Procedure 38, Plaintiff hereby demands a trial by
19     jury of all issues triable by jury.
20                                      PRAYER FOR RELIEF
21           WHEREFORE, Plaintiff J’Vaughn Aubry respectfully requests judgment be
22     entered against Defendants for the following:
23           A.      Declaratory judgment that Defendants violated the TCPA and the RFDCPA;
24           B.      Statutory damages pursuant to 47 U.S.C. §§227(b)(3)(B), (C);
25           C.      Actual damages pursuant to Cal. Civ. Code §1788.30;
26           D.      Statutory damages pursuant to Cal. Civ. Code §1788.30;
27           E.      Actual damages for intruding upon Plaintiff’s seclusion;
28           F.      Punitive damages for intruding upon Plaintiff’s seclusion;
                                                                            Aubry v. Jora, Inc. - Complaint
                                                  -10/11-
     Case 2:18-cv-10429-FMO-AGR Document 1 Filed 12/17/18 Page 11 of 11 Page ID #:11




 1          G.     Exemplary damages pursuant to Cal. Civ. Code §3294(a);
 2          H.     Costs and reasonable attorney’s fees pursuant to Cal. Civ. Code §1788.30;
 3          I.     Awarding Plaintiff any pre-judgment and post-judgment interest as may be
 4     allowed under the law; and
 5          J.     Any other relief that this Court deems appropriate.
 6          Respectfully submitted this 17th day of December 2018,
 7
                                                        By: /s/ Brian J. Brazier
 8
                                                        Brian J. Brazier
 9                                                      Attorneys for Plaintiff,
                                                        J’Vaughn Aubry
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                                           Aubry v. Jora, Inc. - Complaint
                                              -11/11-
